McMurray, Presiding Judge.
The Citizens and Southern National Bank (C&S) brought this action against the DeKalb County Teachers Federal Credit Union (Credit Union) in the Superior Court of Gwinnett County claiming damages for conversion. C&S alleged a superior security interest in a motor vehicle which was sold as collateral by the credit union. The credit union brought a third-party action against two individuals, Adams and Seamon. Thereupon, Adams brought a cross-claim against Seamon. C&S and the credit union submitted the main claim to the trial court upon stipulated facts. At that time, the parties entered a consent order which reads in part: “If the claim of C&S is finally adjudicated in favor of C&S, the case will subsequently be set down for a jury trial on [the credit union’s] Third Party Complaint against Adams and Seamon, and on Adams’ Cross-Claim against Seamon . . ,” After hearing argument of counsel, the trial court found that C&S “has demonstrated that it properly perfected its security interest in the vehicle which is the subject matter of this case, and . . . the [credit union] did not possess an interest in the vehicle superior to [C&S].” The court concluded that the “sale of the vehicle constituted a conversion of the interest of [C&S] and the [credit union] is hereby found liable to [C&S] in the amount of $9,500.00.” The trial court did not expressly enter judgment pursuant to OCGA § 9-11-54; nor did the parties follow the interlocutory review procedure. Nevertheless, the credit union appealed and C&S cross-appealed. Held:
“Where there is a case involving multiple parties or multiple claims, a decision adjudicating fewer than all the claims or the rights and liabilities of less than all the parties is not a final judgment. OCGA § 9-11-54 ([formerly] Code Ann. § 81A-154). In such circumstances, there must be an express determination under OCGA § 9-11-54 (b) ([formerly] Code Ann. § 81A-154) or there must be compliance with the requirements of OCGA § 5-6-34 (b) ([formerly] Code Ann. § 6-701) [before an appeal can be taken]. Where neither of these code sections are followed as in [these cases], the [appeals are] premature and must be dismissed. Myers v. Mobil America Corp., 132 Ga. App. 331 (208 SE2d 169); Johnson v. Martin, 132 Ga. App. 813 (209 SE2d 256); Hancock v. Oates, 244 Ga. 175, 177 (259 SE2d 437).” Spivey v. Rodgers, 167 Ga. App. 729 (307 SE2d 677). See Cleveland v. Watkins, 159 Ga. App. 885 (285 SE2d 546); Wrip, Inc. v. Sledger, 162 Ga. App. 727 (292 SE2d 871).

Appeals dismissed.


Banke, C. J., and Benham, J., concur.

*121Decided September 20, 1985.
Walter H. Hotz, J. Tyler Tippett, for appellant.
Jay L. Strongwater, for appellee.